The questions presented by this appeal, and argued by counsel for appellant, are fully treated in the opinion of the Court in the case of Weems v. State, Ala.Sup., 182 So. 3,1 this day decided, and are there determined against the appellant's contention.
The other questions presented on the record have been examined and we find nothing in them requiring specific treatment or that could authorize a reversal of the judgment of the court.
The judgment of the circuit court is, therefore, affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.
1 Ante, p. 261. *Page 264